Exhibit FOR IMMEDIATE RELEASE CONTACT: Gerard M. Gleeson Carl Hymans Vice President, CFO G.S. Schwartz & Co. (215) 345-0919 (212) 725-4500 carlh@schwartz.com The Quigley Corporation Reports First Quarter 2009 Results DOYLESTOWN, PA. – May 1, 2009 – The Quigley Corporation, (Nasdaq: QGLY) www.quigleyco.comtoday reported net sales of $4.0 million, for the first quarter ended March 31, 2009, compared to $5.3 million reported for the same period in 2008. The decrease in net sales for the first quarter of 2009 reflects a market-wide decrease in consumer purchases of cold remedy products as reported by Information Resources Inc., (“IRI”) data, general economic weakness and lower incidence of colds by consumers. Net sales for the first quarter of 2009 reflect the benefits of the Kids-EEZE® Chest Relief product line, which was launched in August 2008.As part of ongoing initiatives to support consumer awareness, the Company continued to implement its advertising and targeted couponing campaign to promote the
